                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 IMAD A.J. RAAD, an Individual,
                                                     Case No. 8:18 cv 226
               Plaintiff,

        vs.                                  STIPULATED PROTECTIVE ORDER

 SALONCENTRIC, INC., a Foreign
 Corporation Operating in Nebraska,

               Defendant.

       This matter is before the Court on the parties’ Stipulated Motion for Protective

Order. (Filing No. 22.) This motion is granted.

       Accordingly,

       1.     Definitions. For purposes of this Order, “party” and “parties” shall mean

the named parties to this litigation.

       2.     Materials Deemed Confidential. If a party or an attorney for a party (or a

third-party subject to subpoena issued by the Court in this case or an attorney for such

third-party) has a good-faith belief that certain documents or other materials or

information (including digital information), subject to disclosure pursuant to a discovery

or other request, are confidential and should not be disclosed other than in connection

with this action pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the party

or attorney shall mark each such document or other materials as “CONFIDENTIAL.”

“CONFIDENTIAL” documents, materials, or information may include, but are not limited

to: trade secret, proprietary, confidential, or otherwise sensitive business documents or

information; benefits information; personnel records, policies, and procedures;

documents containing personal or financial information for current or former

SalonCentric employees not parties to this action; and documents and information

otherwise subject to confidential treatment pursuant to Rule 26(c) of the Federal Rules

of Civil Procedure.
                                            1
       3.     Designation of Depositions as Confidential. All depositions or portions of

depositions taken in this action that contain trade secrets or confidential information

may be designated “CONFIDENTIAL” and thereby obtain the protections accorded other

“CONFIDENTIAL” documents.         Confidentiality designations for depositions shall be

made either on the record during the deposition or by written notice to the other party

within thirty (30) days of receipt of the deposition transcript. Unless otherwise agreed,

depositions shall be treated as “CONFIDENTIAL” during the thirty (30) day period

following receipt of the deposition transcript. The deposition of any witness (or any

portion of such deposition) that encompasses information or documents designated as

“CONFIDENTIAL” shall be taken only in the presence of persons who are qualified to

have access to such information.

       4.     Redesignation of Materials as Confidential.         In the event a party

inadvertently produces confidential documents or materials without the designation

“CONFIDENTIAL”, it shall not be deemed a waiver of the confidential nature of the

documents or materials provided that the producing party notifies all other parties of

the inadvertent production within twenty-one (21) days after the producing party’s

production.   In the event the disclosing party notifies the receiving party that a

document or thing was produced without the appropriate confidentiality designation,

the disclosing party shall provide the receiving party with replacement copies of the

documents or things bearing the appropriate “CONFIDENTIAL” designation.              Upon

receipt of the replacement copies, the receiving party shall retrieve and return or destroy

all copies of the previously produced documents or things.

       5.     Inadvertent Disclosure. The following procedures shall govern instances

in which a party has inadvertently produced or disclosed materials for which any




                                            2
privilege or protection is claimed, including but not limited to the attorney-client

privilege or work-product protection:

             a.      The disclosing party must notify the receiving party within twenty-

      one (21) days, in writing or on the record, after a document has been

      inadvertently produced.      Upon receiving the appropriate notice from the

      disclosing party that privileged and/or work-product material has been

      inadvertently produced, all such information, and all copies thereof, shall be

      returned to the disclosing party within five (5) business days of receipt of such

      notice and the receiving party shall not use such information for any purpose,

      until further order of the Court. The receiving party shall also attempt, in good

      faith, to retrieve and return or destroy all copies of the document in electronic

      format, and shall provide the disclosing party with written notice that all copies

      of the document have been returned or destroyed. If the receiving party intends

      to file a motion under paragraph 5(b), below, it may maintain a copy of the

      document for purposes of filing such a motion.

             b.      If the receiving party contests the privilege or work-product

      designation by the disclosing party, it shall file a motion to compel production of

      the document or information. The receiving party shall not assert as a ground

      for compelling production the facts or circumstances of the inadvertent

      production, unless it is asserted that privilege or work-product protection was

      knowingly and intentionally waived.

             c.      The disclosing party retains the burden of establishing the

      privileged or protected nature of any document or information that is claimed as

      privileged or otherwise protected. Nothing in this paragraph shall limit the right

      of any party to petition the Court for an in camera review of such documents or

      information.

                                            3
              d.     Upon notification of inadvertent disclosure from the disclosing

        party, the receiving party shall place any analyses, memoranda, or notes which

        were internally generated based upon such inadvertently-produced information

        in sealed envelopes if in hard copy form, or shall segregate such analyses,

        memoranda, or notes if in electronic form.

              e.     Pursuant to Rule 502 of the Federal Rules of Evidence, if the

        receiving party does not contest that the information is privileged or otherwise

        protected or if the Court so rules, then the inadvertent disclosure of the

        information shall not be deemed a waiver or impairment of any claim of privilege

        or protection, including, but not limited to, the attorney-client privilege, the

        protection afforded to work-product materials or the subject matter thereof, as to

        the inadvertently disclosed document or information and any related material,

        and such documents and information shall be destroyed or returned to the

        producing party.

        6.    Challenging Designation of Confidentiality. If a party or an attorney for a

party   disputes   whether    a   document   or   other   material   should   be   marked

“CONFIDENTIAL”, the parties and/or attorneys shall attempt to resolve the dispute

between themselves. If they are unsuccessful, the party or attorney challenging the

confidentiality designation shall do so by filing an appropriate motion.

        7.    Distribution of Confidential Materials.     No party or attorney or other

person subject to this Protective Order shall distribute, transmit, disclose or otherwise

divulge any document or other material which is marked “CONFIDENTIAL”, or the

contents thereof, except in accordance with this Stipulated Protective Order.

        8.    Persons Entitled to View Materials. Any document or other material which

is marked “CONFIDENTIAL,” or the contents thereof may only be disclosed to the

following individuals:

                                             4
             a.     the Plaintiff;

             b.     the     Defendant,   including    its   parent   companies,      owners,

      shareholders, officers, and management employees, as well as those current and

      former employees and representatives who have a need to know or review such

      documents or materials in order to represent Defendant’s interests in this matter

      or to sufficiently testify during a deposition or at any trial of this case;

             c.     counsel for the parties to this action who are involved in the conduct

      of this action, together with the partners, associates, secretaries, paralegals,

      assistants, agents and employees of such counsel;

             d.     the Court and any court officials involved in this action (including

      persons such as court reporters and persons operating video recording

      equipment at depositions);

             e.     any person designated by the Court in the interest of justice, upon

      such terms as the Court may deem proper;

             f.     persons noticed for depositions or designated as trial witnesses, but

      only to the extent reasonably necessary to prepare them to testify or to sufficiently

      examine their scope of knowledge on matters relevant to this case; all such

      individuals must sign the undertaking attached hereto as Attachment “A”;

             g.     outside consultants or experts retained for the purpose of assisting

      counsel in this action who sign the undertaking attached hereto as Attachment

      “A”, but only to the extent reasonably necessary for them to provide such services

      in this action; and

             h.     any person or entity who created the document or previously

      received the document in a lawful, legitimate manner.

      9.     Use of Confidential Materials. Any document or other material which is

marked “CONFIDENTIAL”, or the contents thereof, may be used by a party, or a party’s

                                             5
attorney, expert witness, consultant, or other person to whom disclosure is made

pursuant to and in compliance with the terms of this Protective Order, only for the

purpose of this action. Nothing contained in this Protective Order shall prevent the use

of any document or other material which is marked “CONFIDENTIAL”, or the contents

thereof, as evidence at trial or on summary judgment motion, or at any deposition taken

in this action, as long as the party using the document or other material complies with

the other provisions of this Protective Order. The parties, attorneys, and other persons

to whom disclosure is made shall take appropriate measures in court filings and

proceedings to protect the confidentiality of any document or other material which is

marked “CONFIDENTIAL.” A party seeking to file materials marked “CONFIDENTIAL”

under seal must follow the procedures set forth in Local Rule NECivR 7.5.          In the

alternative, the parties may file documents and pleadings under restricted access

pursuant to Local Rule NECivR 5.3(c). If the pleading or document is already subject to

this Protective Order, no additional formal motion to file under restricted access is

required. Any documents or pleadings to be filed with the Court must bear the caption

of this litigation and pleading or document title and such other description as will allow

the Court to readily identify the documents or information or portions thereof so

designated.

      10.     Return or Destruction of Confidential Materials After Litigation. At the

conclusion of the proceedings in this action, the recipient of all documents and materials

marked “CONFIDENTIAL”, including any copies or extracts or summaries thereof, or

documents containing or derived from information taken therefrom, shall submit a

written certification that all “CONFIDENTIAL” materials have been destroyed.

Notwithstanding the other provisions of this paragraph, counsel for each party may

retain up to two (2) complete sets of the pleadings, trial transcripts, exhibits admitted

in any deposition, documents filed with the court, deposition transcripts (including

                                            6
deposition exhibits), and discovery responses and shall remain bound to preserve the

confidentiality of such documents in accordance with the provisions of this Protective

Order. Nothing herein shall require legal counsel for any party to return or destroy

correspondence,     including     electronic       email   correspondence,    which     has

“CONFIDENTIAL” materials attached thereto.

       11.    Subpoenas and Legal Process. In the event that any of the parties are

subpoenaed or are served with any other legal process by a person not a party to this

litigation, and are requested to produce or otherwise disclose “CONFIDENTIAL”

information that was so designated by another party, the party subpoenaed or served

as referred to in this paragraph shall object to the production of the such information

by setting forth the existence of this Protective Order and shall give prompt written

notice to the party who produced the information in this litigation. Nothing in this

Protective Order shall be construed as requiring the party from whom “CONFIDENTIAL”

information was requested to challenge or appeal any order requiring production of such

information covered by this Protective Order, to subject itself to any penalties for

noncompliance with any legal process or order, or to seek any relief from this Court.

Notwithstanding the other provisions of this paragraph, a party from whom

“CONFIDENTIAL” documents or information are subpoenaed or otherwise required by a

governmental agency may produce the documents or information to that agency without

itself making objections, but shall provide prompt written notice of any such subpoena

to the party who disclosed the “CONFIDENTIAL” information.

       12.    No Effect on Other Issues. Nothing contained in this Protective Order and

no action taken pursuant to it shall prejudice the right of any party to contest the alleged

relevancy, admissibility, or discoverability of the documents or other materials marked

“CONFIDENTIAL” and disclosed pursuant to this Protective Order.



                                               7
      13.    Waiver. To be effective, any waiver under this Protective Order must be

made in writing or on the record in a deposition or court proceeding.

      Dated this 29th day of October, 2018.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                           8
ATTACHMENT “A”




      9
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 IMAD A.J. RAAD, an Individual,
                                                     Case No. 8:18 cv 226
              Plaintiff,

       vs.                                             CERTIFICATION

 SALONCENTRIC, INC., a Foreign
 Corporation Operating in Nebraska,

              Defendant.

      I, the undersigned individual, hereby certify that I have read the attached

Stipulated Protective Order in Imad A.J. Raad v. SalonCentric, Inc., Case No. 8:18 cv 226,

dated ___________________ _____, 2018 (the “Order”), and I agree that I will not reveal

“CONFIDENTIAL” documents or information to, or discuss such with, any person,

entity, or party who is not entitled to receive “CONFIDENTIAL” documents and

information in accordance with the Order. I will use “CONFIDENTIAL” documents and

information only for the purposes of facilitating the prosecution or defense of the action

and not for any business or other purpose. I will keep all “CONFIDENTIAL” documents

and information confidential in accordance with this Order. I hereby agree that the

Order applies to me, that I will comply with the Order, and that I will submit to the

jurisdiction of the United States District Court for the District of Nebraska for the

purposes of any proceedings relating to the Order.

Dated: __________________________        ___________________________________
                                         Signature

                                         ___________________________________
                                         Printed Name

                                         ___________________________________
                                         Company

                                         ___________________________________
                                         Address



                                           10
